jurisdiction when appellant filed an appeal in Docket No. 59872."         See
                NRAP 3A(b); Gumm v. Mai nor, 118 Nev. 912, 59 P.3d 1220 (2002); Burton
                v. Burton, 99 Nev. 698, 669 P.2d 703 (1983). Appellant has timely
                responded to our show cause order, and respondent has filed a reply.
                              In her response, appellant contends that she is not appealing
                from the district court's refusal to rule on her motion for stay, but rather,
                she is challenging the district court's refusal to enter an order denying or
                certifying its intent to modify the divorce decree or set aside portions of
                the decree as to reunification and visitation of the children with
                respondent.    Huneycutt v. Huneycutt, 94 Nev. 79, 575 P.2d 585 (1978).
                Appellant contends that the district court's refusal to rule on her motion to
                modify the decree or set aside portions of the divorce decree was
                essentially the denial of her motions, which she insists is an appealable
                decision.
                              Based on the documents before this court, we conclude that we
                lack jurisdiction to consider this appeal. The order that appellant seeks to
                challenge on appeal is not substantively appealable because no statute or
                court rule authorizes an appeal from an order refusing to rule on a motion
                to modify custody, for a stay, or for a Huneycutt remand. Taylor Constr.
                Co., 100 Nev. 207, 678 P.2d 1152, and we decline to construe the district
                court's order as an effective denial, as appellant suggests. Moreover, even
                if the district court denied the relief sought, such an order is not
                substantively appealable because it does not affect the rights of either


                      'Docket No. 59872 was dismissed for lack of jurisdiction on October
                8, 2012.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                party stemming from the divorce decree.   Gumm, 118 Nev. 912, 59 P.3d
                1220; Burton, 99 Nev. 698, 669 P.2d 703. As we lack jurisdiction to
                consider this appeal, we
                            ORDER this appeal DISMISSED.




                                                                    knkL
                                                          Gibbons



                                                          Douglas




                cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                     Stovall & Associates
                     Hanratty Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A